DETAILED ACTION
This action is responsive to the application No. 16/023,711 filed on June 29, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 22, 2022 has been entered.

Claim Status
Claims 1-3, 5, 7-12, and 14-19, and 24-27 currently pending and being considered in the Office Action. Claims 4, 6, 13, and 20-23 are cancelled. Claim 27 is newly added.

Claim Objections
Claims 12 and 16 are objected to because of the following informalities: 
In claim 12 line 6, it appears that Applicant intended for “the second segment of the first conductor” to be --the second segment of the second conductor--. 
In claim 16 line 54, it appears that Applicant intended for “a fourth via structure from among the plurality of via structures to connect” to be --a fourth via structure from among the plurality of via structures being formed to connect--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-12, and 14-19, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (U.S. Pub # 2016/0064369).
Regarding independent Claim 1, Kondo teaches a via pillar structure in Figs. 4-6, comprising: 
a first conductor (Fig. 6: M4 & M5, paragraph [0054]) within a first interconnect layer (Fig. 6: 31, paragraphs [0046]-[0047]: “Note that the wires 32 and the wires 33 may be integrally formed in the same wiring layer”) of a semiconductor stack (Fig. 6: 10, paragraph [0038]), the first conductor (M4 & M5) including a first plurality of interconnected piecewise segments (Fig. 4: 32 & 33, paragraph [0047]) and traversing a first direction (horizontal with respect to Fig. 5) and a second direction (vertical with respect to Fig. 5) within the first interconnect layer (31) of the semiconductor stack (10); 
a second conductor (Fig. 6: M2 & M3, paragraph [0054]) within a second interconnect layer (Fig. 6: 34, paragraphs [0046] & [0048]: “Note that the wires 35 and the wires 36 may be integrally formed in the same wiring layer”) of the semiconductor stack (10), the second conductor including a second plurality of interconnected piecewise segments (Fig. 4: 35 & 36, 
wherein a first segment (topmost instance of 32 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traverses in the first direction (horizontal with respect to Fig. 5),
wherein a second segment (leftmost instance of 33 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traverses in the second direction (vertical with respect to Fig. 5), 
wherein a third segment (bottommost instance of 32 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traverses in the first direction (horizontal with respect to Fig. 5),
wherein a fourth segment (rightmost instance of 33 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traverses in the second direction (vertical with respect to Fig. 5),
wherein a fifth segment (center instance of 32 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traverses in the first direction (horizontal with respect to Fig. 5),
wherein the first segment (topmost instance of 32) of the first conductor (M4 & M5) is connected to the second segment (leftmost instance of 33) of the first conductor (M4 & M5), the second segment (leftmost instance of 33) of the first conductor (M4 & M5) is connected to the third segment (bottommost instance of 32) of the first conductor (M4 & M5), the third segment (bottommost instance of 32) of the first conductor (M4 & M5) is connected to the fourth segment (rightmost instance of 33) of the first conductor (M4 & M5), and the fourth segment (rightmost instance of 33) of the first conductor (M4 & M5) is connected to the first and fifth segments 
wherein the first, second, third, and fourth segments (topmost and bottommost instances of 32, rightmost and leftmost instances of 33) of the first conductor (M4 & M5) forms a rectangular-shaped loop (see Fig. 5),
wherein a first segment (topmost instance of 35 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise (35 & 36) segments of the second conductor (M2 & M3) traverses in the first direction (horizontal with respect to Fig. 5) and overlaps the first segment (topmost instance of 32) of the first conductor (M4 & M4), 
wherein a second segment (leftmost instance of 36 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise segments (35 & 36) of the second conductor (M2 & M3) traverses in the second direction (vertical with respect to Fig. 5) and overlaps the second segment (leftmost instance of 33) of the first conductor (M4 & M5), 
wherein a third segment (bottommost instance of 35 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise segments (35 & 36) of the second conductor (M2 & M3) traverses in the first direction (horizontal with respect to Fig. 5) and overlaps the third segment (bottommost instance of 32) of the first conductor (M4 & M5),
wherein a fourth segment (rightmost instance of 36 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise segments (35 & 36) of the second conductor (M2 & M3) traverses in the second direction (vertical with respect to Fig. 5) and overlaps the fourth segment (rightmost instance of 33) of the first conductor (M4 & M5);
wherein the first segment (topmost instance of 35) of the second conductor (M2 & M3) is connected to the second segment (leftmost instance of 36) of the second conductor (M2 & M3), the second segment (leftmost instance of 36) of the second conductor (M2 & M3) is connected to the third segment (bottommost instance of 35) of the second conductor (M2 & M3) and the 
a plurality of via structures (Fig. 5: 39, paragraph [0046]) connecting the first conductor (M4 & M5) and the second conductor (M2 & M3), comprising:
a first via structure (top left instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) connecting the first and second segments (topmost instance of 32 and leftmost instance of 33) of the first conductor (M4 & M5) and the first and second segments (topmost instance of 35 and leftmost instance of 36) of the second conductor (M2 & M3); 
a second via structure (bottom left instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) connecting the second and third segments (leftmost instance of 33 and bottommost instance of 32) of the first conductor (M4 & M5) and the second and third segments (leftmost instance of 36 and bottommost instance of 35) of the second conductor (M2 & M3);
a third via structure (bottom right instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) connecting the third and fourth segments (bottommost instance of 32 and rightmost instance of 33) of the first conductor (M4 & M5) and the third and fourth segments (bottommost instance of 35 and rightmost instance of 36) of the second conductor (M2 & M3); and 
a fourth via structure (top right instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) connecting the fourth and first segments (rightmost instance of 33 and topmost instance of 32) of the first conductor (M4 & M5) and the fourth and first segments (rightmost instance of 36 and topmost instance of 35) of the second conductor (M2 & M3).
Regarding Claim 2, Kondo teaches the via pillar structure of claim 1, wherein the first direction (horizontal with respect to Fig. 5) is perpendicular to the second direction (vertical with respect to Fig. 5).
Regarding Claim 3, Kondo teaches the via pillar structure of claim 2, wherein the first direction (horizontal with respect to Fig. 5) comprises: 
an x-axis of a Cartesian coordinate system (the horizontal direction with respect to Fig. 5 may be so defined), and 
wherein the second direction (vertical with respect to Fig. 5) comprises: 
a y-axis of the Cartesian coordinate system (the vertical direction with respect to Fig. 5 may be so defined).
Regarding Claim 5, Kondo teaches the via pillar structure of claim 1, wherein the plurality of via structures (39) further comprises a fifth via structure (top center instance of 39 with respect to Fig. 5) situated at an approximate midpoint of the first segment (topmost instance of 32) of the first conductor (M4 & M5) and at an approximate midpoint of the first segment (topmost instance of 35) of the second conductor (M2 & M3).
Regarding Claim 7, Kondo teaches the via pillar structure of claim 1, wherein the first conductor (M4 & M5) is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure (see Fig. 5; the first conductor may be considered symmetric with respect to both horizontal and vertical bisecting lines), and wherein the second conductor (M2 & M3) is characterized as being symmetric to the axis of symmetry traversing through the via pillar structure (see Fig. 5; the second conductor may be considered symmetric with respect to both horizontal and vertical bisecting lines).
	Regarding Claim 8, Kondo teaches the via pillar structure of claim 7, wherein the axis of symmetry traverses through the second conductor (M2 & M3) in the first direction (horizontal with respect to Fig. 5) to separate the second conductor (M2 & M3) into approximately equal portions.
Regarding independent Claim 9, Kondo teaches a via pillar structure in Figs. 4-6, comprising: 
a first plurality of interconnected piecewise segments of conductive material (Fig. 4: 32 & 33, paragraph [0047]) within a first interconnect layer (Fig. 6: 31, paragraphs [0046]-[0047]: “Note that the wires 32 and the wires 33 may be integrally formed in the same wiring layer”) of a semiconductor stack (Fig. 6: 10, paragraph [0038]), the first plurality of interconnected piecewise segments (32 & 33) traversing in a plurality of directions (horizontal and vertical with respect to Fig. 5) within the first interconnect layer (31) of the semiconductor stack (10); 
a second plurality of interconnected piecewise segments of the conductive material (Fig. 4: 35 & 36, paragraph [0048]) within a second interconnect layer (Fig. 6: 34, paragraphs [0046] & [0048]: “Note that the wires 35 and the wires 36 may be integrally formed in the same wiring layer”) of the semiconductor stack (10), the second plurality of interconnected piecewise segments of conductive material (35 & 36) traversing in the plurality of directions (horizontal and vertical with respect to Fig. 5) within the second interconnect layer (34) of the semiconductor stack (10), 
wherein a first segment (topmost instance of 32 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of a first conductor first conductor (Fig. 6: M4 & M5, paragraph [0054]) traverses in a first direction (horizontal with respect to Fig. 5) from among the plurality of directions (horizontal and vertical with respect to Fig. 5),
wherein a second segment (leftmost instance of 33 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traverses in a second direction (vertical with respect to Fig. 5) from among the plurality of directions (horizontal and vertical with respect to Fig. 5), 

wherein a fourth segment (rightmost instance of 33 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traverses in the second direction (vertical with respect to Fig. 5),
wherein a fifth segment (center instance of 32 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traverses in the first direction (horizontal with respect to Fig. 5),
wherein the first segment (topmost instance of 32) of the first conductor (M4 & M5) is connected to the second segment (leftmost instance of 33) of the first conductor (M4 & M5), the second segment (leftmost instance of 33) of the first conductor (M4 & M5) is connected to the third segment (bottommost instance of 32) of the first conductor (M4 & M5), the third segment (bottommost instance of 32) of the first conductor (M4 & M5) is connected to the fourth segment (rightmost instance of 33) of the first conductor (M4 & M5), and the fourth segment (rightmost instance of 33) of the first conductor (M4 & M5) is connected to the first and fifth segments (topmost and center instances of 32) of the first conductor (M4 & M5) to form the first conductor (M4 & M5),
wherein the first, second, third, and fourth segments (topmost and bottommost instances of 32, rightmost and leftmost instances of 33) of the first conductor (M4 & M5) forms a rectangular-shaped loop (see Fig. 5),
wherein a first segment (topmost instance of 35 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise (35 & 36) segments of a second conductor (Fig. 6: M2 & M3, paragraph [0054]) traverses in the first direction (horizontal with respect to Fig. 5) and overlaps the first segment (topmost instance of 32) of the first conductor (M4 & M4), 

wherein a third segment (bottommost instance of 35 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise segments (35 & 36) of the second conductor (M2 & M3) traverses in the first direction (horizontal with respect to Fig. 5) and overlaps the third segment (bottommost instance of 32) of the first conductor (M4 & M5),
wherein a fourth segment (rightmost instance of 36 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise segments (35 & 36) of the second conductor (M2 & M3) traverses in the second direction (vertical with respect to Fig. 5) and overlaps the fourth segment (rightmost instance of 33) of the first conductor (M4 & M5);
wherein the first segment (topmost instance of 35) of the second conductor (M2 & M3) is connected to the second segment (leftmost instance of 36) of the second conductor (M2 & M3), the second segment (leftmost instance of 36) of the second conductor (M2 & M3) is connected to the third segment (bottommost instance of 35) of the second conductor (M2 & M3) and the third segment (bottommost instance of 35) of the second conductor (M2 & M3) is connected to the fourth segment (rightmost instance of 36) of the second conductor (M2 & M3); and
a plurality of via structures (Fig. 5: 39, paragraph [0046]), comprising:
a first via structure (top left instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) connecting the first and second segments (topmost instance of 32 and leftmost instance of 33) of the first conductor (M4 & M5) and the first and second segments (topmost instance of 35 and leftmost instance of 36) of the second conductor (M2 & M3); 
a second via structure (bottom left instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) connecting the second and third segments 
a third via structure (bottom right instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) connecting the third and fourth segments (bottommost instance of 32 and rightmost instance of 33) of the first conductor (M4 & M5) and the third and fourth segments (bottommost instance of 35 and rightmost instance of 36) of the second conductor (M2 & M3); and 
a fourth via structure (top right instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) connecting the fourth and first segments (rightmost instance of 33 and topmost instance of 32) of the first conductor (M4 & M5) and the fourth and first segments (rightmost instance of 36 and topmost instance of 35) of the second conductor (M2 & M3); and
a fifth via structure (top center instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) situated at an approximate midpoint of the first segment (topmost instance of 32) of the first conductor (M4 & M5) and at an approximate midpoint of the first segment (topmost instance of 35) of the second conductor (M2 & M3).
Regarding Claim 10, Kondo teaches the via pillar structure of claim 9, wherein the first direction (horizontal with respect to Fig. 5) is perpendicular to the second direction (vertical with respect to Fig. 5).
Regarding Claim 11, Kondo teaches the via pillar structure of claim 9, wherein resistance (the instant limitation “resistance” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Kondo anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are 
Regarding Claim 12, Kondo teaches the via pillar structure of claim 9, further comprising a sixth via structure (right center instance of 39 with respect to Fig. 5) situated at an approximate midpoint of the second segment (leftmost instance of 33) of the first conductor (M4 & M5) and at an approximate midpoint of the second segment (leftmost instance of 36) of the second conductor (M2 & M3) to electrically connect the first conductor (M4 & M5) and the second conductor (M2 & M3).
Regarding Claim 14, Kondo teaches the via pillar structure of claim 9, wherein the first plurality of interconnected piecewise segments (32 & 33) is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure (see Fig. 5; the first conductor may be considered symmetric with respect to both horizontal and vertical bisecting lines), and 
wherein the second conductor (M2 & M3) is characterized as being symmetric to the axis of symmetry traversing through the via pillar structure (see Fig. 5; the second conductor may be considered symmetric with respect to both horizontal and vertical bisecting lines).
	Regarding Claim 15, Kondo teaches the via pillar structure of claim 14, wherein the axis of symmetry traverses through the second plurality of interconnected piecewise segments (35 & 36) in the first direction (horizontal with respect to Fig. 5) to separate the second plurality of interconnected piecewise segments (35 & 36) into approximately equal portions.
Regarding independent Claim 16, Kondo teaches a method for manufacturing a via pillar structure in Figs. 4-6, the method comprising: 
Note that the wires 32 and the wires 33 may be integrally formed in the same wiring layer”) of a semiconductor stack (Fig. 6: 10, paragraph [0038]), the forming the first conductor (M4 & M5) comprising: 
forming a first segment (topmost instance of 32 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traversing in the first direction (horizontal with respect to Fig. 5),
forming a second segment (leftmost instance of 33 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traversing in the second direction (vertical with respect to Fig. 5), 
forming a third segment (bottommost instance of 32 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traversing in the first direction (horizontal with respect to Fig. 5),
forming a fourth segment (rightmost instance of 33 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traversing in the second direction (vertical with respect to Fig. 5),
forming a fifth segment (center instance of 32 with respect to Figs. 4-5) from among the first plurality of interconnected piecewise segments (32 & 33) of the first conductor (M4 & M5) traversing in the first direction (horizontal with respect to Fig. 5),
connecting the first segment (topmost instance of 32) of the first conductor (M4 & M5) to the second segment (leftmost instance of 33) of the first conductor (M4 & M5), the second segment (leftmost instance of 33) of the first conductor (M4 & M5) to the third segment (bottommost instance of 32) of the first conductor (M4 & M5), the third segment 
forming a second conductor (Fig. 6: M2 & M3, paragraph [0054]) which includes a second plurality of interconnected piecewise segments (Fig. 4: 35 & 36, paragraph [0048]) and traverses the first direction (horizontal with respect to Fig. 5) and the second direction (vertical with respect to Fig. 5) within a second interconnect layer (Fig. 6: 34, paragraphs [0046] & [0048]: “Note that the wires 35 and the wires 36 may be integrally formed in the same wiring layer”) of the semiconductor stack (10), the forming the second conductor (M2 & M3) comprises: 
forming a first segment (topmost instance of 35 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise (35 & 36) segments of the second conductor (M2 & M3) traversing in the first direction (horizontal with respect to Fig. 5) and overlapping the first segment (topmost instance of 32) of the first conductor (M4 & M4), 
forming a second segment (leftmost instance of 36 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise segments (35 & 36) of the second conductor (M2 & M3) traversing in the second direction (vertical with respect to Fig. 5) and overlapping the second segment (leftmost instance of 33) of the first conductor (M4 & M5), 
forming a third segment (bottommost instance of 35 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise segments (35 & 36) of the second conductor (M2 & M3) traversing in the first direction (horizontal with respect to 
forming a fourth segment (rightmost instance of 36 with respect to Figs. 4-5) from among the second plurality of interconnected piecewise segments (35 & 36) of the second conductor (M2 & M3) traversing in the second direction (vertical with respect to Fig. 5) and overlapping the fourth segment (rightmost instance of 33) of the first conductor (M4 & M5);
connecting the first segment (topmost instance of 35) of the second conductor (M2 & M3) to the second segment (leftmost instance of 36) of the second conductor (M2 & M3), the second segment (leftmost instance of 36) of the second conductor (M2 & M3) to the third segment (bottommost instance of 35) of the second conductor (M2 & M3) and the third segment (bottommost instance of 35) of the second conductor (M2 & M3) to the fourth segment (rightmost instance of 36) of the second conductor (M2 & M3); and
forming a plurality of via structures (Fig. 5: 39, paragraph [0046]) to connect the first conductor (M4 & M5) and the second conductor (M2 & M3), wherein:
a first via structure (top left instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) being formed to connect the first and second segments (topmost instance of 32 and leftmost instance of 33) of the first conductor (M4 & M5) and the first and second segments (topmost instance of 35 and leftmost instance of 36) of the second conductor (M2 & M3); 
a second via structure (bottom left instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) being formed to connect the second and third segments (leftmost instance of 33 and bottommost instance of 32) of the first conductor (M4 & M5) and the second and third segments (leftmost instance of 36 and bottommost instance of 35) of the second conductor (M2 & M3);

a fourth via structure (top right instance of 39 with respect to Fig. 5) from among the plurality of via structures (39) being formed to connect the fourth and first segments (rightmost instance of 33 and topmost instance of 32) of the first conductor (M4 & M5) and the fourth and first segments (rightmost instance of 36 and topmost instance of 35) of the second conductor (M2 & M3).
Regarding Claim 17, Kondo teaches the method of claim 16, wherein the first direction (horizontal with respect to Fig. 5) is perpendicular to the second direction (vertical with respect to Fig. 5).
Regarding Claim 18, Kondo teaches the method of claim 16, wherein resistance (the instant limitation “resistance” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Kondo anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) between the first conductor (M4 & M5) and the second conductor (M2 & M3) is proportional to a number of via structures from among the plurality of via structures (39) connecting the first conductor (M4 & M5) and the second conductor (M2 & M3).
Regarding Claim 19, Kondo teaches the method of claim 16, wherein the forming the plurality of via structures (39) comprises:
forming a fifth via structure (top center instance of 39 with respect to Fig. 5) that is situated at an approximate midpoint of the first segment (topmost instance of 32) of the first conductor (M4 & M5) and at an approximate midpoint of the first segment (topmost instance of 35) of the second conductor (M2 & M3) to electrically connect the first conductor (M4 & M5) and the second conductor (M2 & M3).
Regarding Claim 24, Kondo teaches the via pillar structure of claim 1, wherein the first via structure (top left instance of 39) is situated at an approximate endpoint (left end with respect to Fig. 5) of the first segment (topmost instance of 35) of the second conductor (M2 & M3), 
wherein the second via structure (bottom left instance of 39) is situated at an approximate endpoint (left end with respect to Fig. 5) of the third segment (bottommost instance of 35) of the second conductor (M2 & M3), and 
wherein the third via structure (bottom right instance of 39) is situated at an approximate endpoint (bottom end with respect to Fig. 5) of the fourth segment (rightmost instance of 36) of the second conductor (M2 & M3).
Regarding Claim 25, Kondo teaches the via pillar structure of claim 9, wherein the first via structure (top left instance of 39) is situated at an approximate endpoint (left end with respect to Fig. 5) of the first segment (topmost instance of 35) of the second conductor (M2 & M3), 
wherein the second via structure (bottom left instance of 39) is situated at an approximate endpoint (left end with respect to Fig. 5) of the third segment (bottommost instance of 35) of the second conductor (M2 & M3), and 

Regarding Claim 26, Kondo teaches the method of claim 16, wherein the forming the plurality of via structures comprises: 
forming the first via structure (top left instance of 39) at an approximate endpoint (left end with respect to Fig. 5) of the first segment of the second conductor (M2 & M3); 
forming the second via structure (bottom left instance of 39) at an approximate endpoint (left end with respect to Fig. 5) of the third segment (bottommost instance of 35) of the second conductor (M2 & M3), and 
forming the third via structure (bottom right instance of 39) at an approximate endpoint (bottom end with respect to Fig. 5) of the fourth segment (rightmost instance of 36) of the second conductor (M2 & M3).
Regarding Claim 27, Kondo teaches the via pillar structure of claim 9, wherein the first, second, third, and fourth segments (topmost and bottommost instances of 35, rightmost and leftmost instances of 36) of the second conductor (M2 & M3) are directly above (see Figs. 4-6) the first, second, third, and fourth segments (topmost and bottommost instances of 32, rightmost and leftmost instances of 33) of the first conductor (M4 & M5), respectively.	

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 16 and claims dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892